UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1531


ABDOULAHI NGARBA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 23, 2016              Decided:   February 29, 2016


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Petition dismissed in part, denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Paul Fiorino, Senior Litigation
Counsel, Stratton C. Strand, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdoulahi Ngarba, a native and citizen of Cameroon, petitions

for review of an order of the Board of Immigration Appeals denying

his motion to remand, which the Board properly construed as a

motion to reopen.          For the reasons set forth below, we deny in

part and dismiss in part the petition for review.

      We dismiss for lack of jurisdiction Ngarba’s challenges to

the   agency’s      2011    denial   of       his   applications       for     asylum,

withholding    of    removal,      and    protection      under   the    Convention

Against Torture.       Contrary to Ngarba’s assertions on appeal, the

Board’s July 30, 2011 decision was a final order of removal.                       See

Qingyun Li v. Holder, 666 F.3d 147, 149-50 (4th Cir. 2011); Perez-

Vargas   v.   Gonzales,      478 F.3d 191,     194   n.4   (4th    Cir.    2007);

Saldarriaga v. Gonzales, 402 F.3d 461, 465 n.2 (4th Cir. 2005).

Because Ngarba failed to timely petition this court for review of

that decision, our review is limited to the Board’s order of April

17, 2015.

      Turning to that order, we have reviewed Ngarba’s claims in

conjunction with the administrative record and conclude that the

Board did not abuse its discretion in denying the motion to reopen

as untimely filed.         See 8 C.F.R. § 1003.2(a), (c)(2) (2015).                We

also find no merit to Ngarba’s due process claim.                       See Anim v.

Mukasey, 535 F.3d 243, 256 (4th Cir. 2008) (holding that, to

establish a due process claim, the alien must “establish that a

                                          2
defect in the proceeding rendered it fundamentally unfair”).                We

therefore deny the petition for review in part for the reasons

stated by the Board.     See In re: Ngarba (B.I.A. Apr. 17, 2015).

       Finally, we lack jurisdiction to review the Board’s refusal

to exercise its sua sponte authority to reopen and therefore

dismiss this portion of the petition for review.              See Mosere v.

Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                              PETITION DISMISSED IN PART;
                                                       AND DENIED IN PART




                                       3